COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ex parte Mack Watson

Appellate case number:    01-19-00637-CR

Trial court case number: 1640628

Trial court:              263rd District Court of Harris County

        This is an appeal from the denial of an application for habeas corpus. Rule 31.1 provides
that when an appellate court receives the record, it may set the time for filing briefs. See TEX. R.
APP. P. 31.1.
       Accordingly, we order appellant to file a brief within 20 days of the date of this order.
The state’s brief will be due 20 days after appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: __________ /s/ Russell Lloyd____________
                              Acting individually


Date: January 28, 2020